

Exhibit 10


AMENDMENT
TO
EMPLOYMENT AGREEMENT


December 3, 2012




Crane Co. (the “Company”) and Eric C. Fast (“Mr. Fast”) are parties to an
Employment Agreement, dated January 22, 2001 (the “Employment Agreement”). The
Company and Mr. Fast wish to amend the Employment Agreement, as set forth herein
(the “Amendment”) and effective as of the date set forth above (the “Amendment
Date”). Capitalized terms used but not otherwise defined in this Amendment shall
have the same meanings as in the Employment Agreement.


NOW, THEREFORE, for good and valuable consideration and intending to be legally
bound hereby, the parties amend the Employment Agreement as follows:


1.    Section 8(b)(i)(1) of the Agreement is amended by revising the phrase
“within thirty (30) days after the date of termination” to “the first payroll
date immediately following the forty-fifth (45th) day after the date of
termination.”:


2.    Section 8(b)(ii) of the Agreement is amended in its entirety to read as
follows:


(ii)    Conditions to Receipt of Post-Termination Benefits under Section
8(b)(i). As a condition to receiving any Post-Termination Benefits (but not
Pre-Termination Benefits) to which Mr. Fast would otherwise be entitled under
Section 8(b)(i), Mr. Fast shall execute a release (the “Release”), in
substantially the form of Annex A hereto, of any claims, whether arising under
Federal, state or local statute, common law or otherwise, against the Company
and its direct or indirect subsidiaries, and their respective officers,
directors and stockholders which arise or may have arisen on or before the date
of the Release, other than any claims under this Agreement or any rights to
indemnification from the Company and its direct or indirect subsidiaries
pursuant to any provisions of the Company’s (or any of its subsidiaries’)
certificate of incorporation or by-laws, any written indemnification agreement
between the Company and Mr. Fast or any directors and officers liability
insurance policies maintained by the Company. If Mr. Fast fails or otherwise
refuses to execute a Release or the Release is otherwise revoked or does not
become effective within forty-five (45) days after the date of termination of
employment, Mr. Fast will not be entitled to any Post-Termination Benefits. In
addition, if, following a termination of employment that gives Mr. Fast a right
to the payment of Post-Termination Benefits, Mr. Fast engages in any activities
that violate any of the covenants in Section 6, Mr. Fast shall have no further
right or claim to any Post-Termination Benefits and shall promptly repay any
Post-Termination Benefits previously received (such repayment to be in addition
to any other rights or remedies available to the Company in respect of such
violation). The parties to this Agreement intend that the payment of any
Post-Termination Benefits shall comply with Section 409A of the

- 1 -

--------------------------------------------------------------------------------



Code, where applicable, and this Agreement shall be interpreted in a manner
consistent with that intention. Notwithstanding any other provisions of this
Agreement to the contrary, if as of the date of Mr. Fast’s “separation from
service” (within the meaning of Section 409A of the Code and the applicable
regulations) from the Company, Mr. Fast is deemed to be a “specified employee”
(within the meaning of Section 409A of the Code) and the Company or any member
of a controlled group including the Company is publicly traded on an established
securities market or otherwise, no payment or other distribution required to be
made to Mr. Fast hereunder (including any payment of cash, any transfer of
property and any provision of taxable benefits) solely as a result of his
separation from service, and which is not otherwise exempt from Section 409A,
shall be made any earlier than the first day of the seventh month following the
date on which Mr. Fast separates from service with the Company. Notwithstanding
anything to the contrary herein, and except to the extent any Post-Termination
Benefit in the form of a reimbursement or in-kind benefit is exempt from Section
409A of the Code, such reimbursement or in-kind benefit shall comply with the
requirements of Treasury Regulation §1.409A-3(i)(1)(iv) or any successor
regulation.


*    *    *    *    *


Except as expressly amended hereby, the Employment Agreement remains in full
force and effect in accordance with its terms. Notwithstanding the foregoing, to
the extent that there is any inconsistency between the provisions of the
Employment Agreement and this Amendment, the provisions of this Amendment shall
control. This Amendment shall be governed by and construed in accordance with
the laws of the State of Delaware applicable to contracts made and to be wholly
performed therein.


IN WITNESS WHEREOF, the parties have executed this Amendment effective the date
first written above.




CRANE CO.


                        


By:                         




EXECUTIVE


                        
Eric C. Fast



- 2 -